DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, line 2, recites the limitation of “discharge mechanism“ which is indefinite since claim 1, line 8 recites a discharge mechanism, Applicant needs to clarify if it is the same limitation of claim 1 or a new limitation.
Claims 4 and 15 in lines 2-3, recites the limitation of “related ductwork“ which is indefinite, Applicant needs to clarify what is meant by related ductwork (i.e. low speed shredders, agitator, discharge mechanism, blower).  The scope of the claim as presently presented cannot be determined.
Claims 12 (line 12), 14 (line 2) and 16 (line 2) recite, the limitation of “about” is indefinite because it is unknown the range encompassed by the term.

Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US. Patent (7,878,435) hereinafter Johnson.
Regarding claim 1,
Johnson discloses a machine (10) for distributing blowing loosefill insulation material from a package of compressed loosefill insulation material (The recitation(s): "for distributing blowing loosefill insulation material from a package of compressed loosefill insulation material “ is considered to be a statement(s) of intended use and intended use of an apparatus does not differentiate the apparatus claim from the prior art, furthermore the apparatus of Johnson is capable of such function), the machine comprising: 
a chute (14) having an inlet portion (16), an outlet portion (18), the inlet portion (16) configured to receive the package of compressed loosefill insulation material with the package (22) having a substantially vertical orientation (fig.1),
a lower unit (12) configured to receive the compressed loosefill insulation material exiting the outlet portion (18) of the chute (14),
the lower unit (12) including a plurality of shredders (24) and a discharge mechanism (28), the discharge mechanism (28) configured to discharge conditioned loosefill insulation material into an airstream (Col.4 lines 1-3);

    PNG
    media_image1.png
    643
    505
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    601
    482
    media_image2.png
    Greyscale

Johnson discloses the chute (14) and the lower unit (12) have a height (fig.3), a width (fig.1) and a depth (fig.3) and by multiplied those three dimensions, a skilled artisan would get a volumetric size, since Johnson is silent about the chute and the lower unit have a volumetric size; wherein the machine has a volumetric size equal to the total of the volumetric size of the chute and the volumetric size of the lower unit, wherein the machine has a maximum volumetric size of 12.0 cubic feet.
	It would have been obvious to the skilled artisan before the effective filing date to conclude that the chute and the lower unit of Johnson to have a volumetric size and since the machine discloses a chute located on top of the lower unit therefore it would 
Johnson clearly illustrates the overhaul volumetric size (fig.1,3) of the insulating machine (10), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the volumetric size of the insulating machine to be 12.0 cubic feet. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 7,
Johnson discloses all limitations in claim 1.
Johnson discloses wherein the chute (14) is positioned vertically above the lower unit (fig.4 shows where the chute (12) vertically sits (hole includes element (24) on the lower unit (12)).
Regarding claim 8,
Johnson discloses all limitations in claim 1.
Johnson discloses wherein opposing longitudinal walls (16a) forming the inlet portion (16) have a vertical orientation (fig.3) and opposing lateral walls (16b) forming the inlet portion (16) have a horizontal orientation (fig.3).
Regarding claim 10,
Johnson discloses all limitations in claim 1.

Johnson clearly illustrates the depth of the chute (fig.3), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the depth of the chute to be 11.0 inches. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 11,
Johnson discloses all limitations in claim 1.
Johnson discloses wherein the lower unit (12) has a depth (fig.3), however Johnson is silent about wherein the lower unit has a depth of 15.0 inches.
Johnson clearly illustrates the depth of the lower unit (fig.3), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the depth of the lower unit to be 15.0 inches. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Evans et al. US. Patent (7,938,348) hereinafter Evans (348).
Regarding claim 2,
Johnson discloses all limitations in claim 1.

Johnson and Evans (348), disclose both art with similar function (i.e. processing loosefill insulating material).
Evans (348), in a similar art, teaches an apparatus (810) to process insulating material having a volumetric size (inside area of the chute (814 of fig.15)) of the chute (814) to comprise a distribution hose storage structure (845, of fig.15). Evans (348) teaches the distribution hose storage structure to provide support to wrap the hose and ease the transport. (Col.8 lines 43-48).
	It would have been obvious to the skilled artisan before the effective filing date to add to the chute of Johnson’s apparatus, a distribution hose storage structure as taught by Evans (348), as it would be beneficiary to Johnson to be able to provide support to wrap the hose and ease the transport. (Col.8 lines 43-48).
Regarding claim 3,
The prior art Johnson as modified by Evans (348), discloses all limitations in claim 2.
Johnson discloses wherein the volumetric size (fig.1,3) of the chute (14), however Johnson is silent about the volumetric size of the chute to be about 6.0 cubic feet. 
Johnson clearly illustrates the volumetric size of the chute (fig.3), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the volumetric size of the chute to be about 6.0 cubic feet. Accordingly, it has been held that where the 
Claims 4-6, 12 and 15-19 are rejected, (as best understood), under 35 U.S.C. 103 as being unpatentable over Johnson in view of Bowman et al. US. Publication (2007/0246584) hereinafter Bowman.
Regarding claim 4,
Johnson discloses all limitations in claim 1.
Johnson discloses wherein the volumetric size (fig.1,3) of the lower unit (12) comprises low speed shredders (42,44), agitator (26), discharge mechanism (28), blower (Col.4 line 6), a motor (34) and a lower unit enclosure (fig.2, the outer cover of the unit 12), however Johnson is silent about ductwork.
Johnson and Bowman, disclose both art with similar function (i.e. processing material).
Bowman, in a similar art, teaches an apparatus (18) to process material having a ductwork (45,50, conduit orifice). Bowman teaches the ductwork to allow the flow of the processed material. (para.[0043] lines 3-5).
	It would have been obvious to the skilled artisan before the effective filing date to add to the apparatus chute of Johnson, ductworks as taught by Bowman, as it would be beneficiary to Johnson to facilitate the flow of the processed material. (para.[0043] lines 3-5).
Regarding claim 5,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 4.
Johnson discloses the lower unit (12) to have a volumetric size (fig.1,3), however Johnson is silent about wherein the volumetric size of the lower unit is about 6.0 cubic 
Regarding claim 6,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 5.
Johnson discloses wherein the lower unit (12) includes a quantity of two low speed shredders (42,44).
Regarding claim 12,
Johnson discloses a machine (10) for distributing blowing loosefill insulation material from a package of compressed loosefill insulation material (The recitation(s): "for distributing blowing loosefill insulation material from a package of compressed loosefill insulation material “ is considered to be a statement(s) of intended use and intended use of an apparatus does not differentiate the apparatus claim from the prior art, furthermore the apparatus of Johnson is capable of such function), the machine comprising: 
a chute (14) having an inlet portion (16), an outlet portion (18), the inlet portion (16) configured to receive the package of compressed loosefill insulation material with the package (22) having a substantially vertical orientation (fig.1),
a lower unit (12) configured to receive the compressed loosefill insulation material exiting the outlet portion (22) of the chute (14),

Johnson is silent about the chute and the lower unit to have a weight; wherein the machine has a weight equal to the total of the weight of the chute and the weight of the lower unit, wherein the machine has a maximum weight in a range of from about 90.0 pounds to about 110.0 pounds.
	It would have been obvious to the skilled artisan before the effective filing date to conclude that the chute and the lower unit of Johnson to have a weight since, every tangible material have masses and weight with respect to gravity, and it would also be obvious to conclude that the machine of Johnson, has a weight equal to the total of the weight of the chute and the weight of the lower unit.
Johnson and Bowman, disclose both art with similar function (i.e. processing material).
Bowman, in a similar art, teaches a machine (18) to process material wherein the machine (18) has a maximum weight in a range of from about 90.0 pounds to about 110.0 pounds (para.[0043]). Bowman teaches the machine to have a maximum weight in a range of from about 90.0 pounds to about 110.0 pounds to be able to facilitate the transportation of the apparatus (i.e. transport apparatus) as well known in the art.
	It would have been obvious to the skilled artisan before the effective filing date to construct the apparatus chute of Johnson to have maximum weight in a range of from about 90.0 pounds to about 110.0 pounds as taught by Bowman, as it would be beneficiary to Johnson to facilitate the transportation of the apparatus as well known in the art.
Regarding claim 15,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 12.
Johnson in view of Bowman, discloses wherein the weight of the lower unit (12) comprises low speed shredders (42,44), an agitator (26), a discharge mechanism (28), a blower (Col.4 line 6), a motor (34) and a lower unit enclosure (fig.2, the outer cover of the unit 12), however Johnson is silent about ductwork.
Bowman, in the similar art, teaches an apparatus (18) to process material having a ductwork (45,50, conduit orifice). Bowman teaches the ductwork to allow the flow of the processed material. (para.[0043] lines 3-5).
	It would have been obvious to the skilled artisan before the effective filing date to add to the apparatus chute of Johnson, ductworks as taught by Bowman, as it would be beneficiary to Johnson to facilitate the flow of the processed material. (para.[0043] lines 3-5).
Regarding claim 16,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 15.
Johnson in view of Bowman, discloses the weight of the machine to be about 90.0 pounds, neither Johnson nor Bowman disclose wherein the weight of the lower unit is in a range of from about 90.0 pounds to about 110.0 pounds.
Accordingly, because Applicant has failed to set forth any positive criticality for the lower unit to have the weight in a range of from about 90.0 pounds to about 110.0 pounds; it has been well known in the mechanical arts to units of the insulating blower apparatus with different weight and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability. Therefore 
Regarding claim 17,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 12.
Johnson discloses wherein the lower unit (12) includes a quantity of two low speed shredders (42,44).
Regarding claim 18,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 12.
Johnson discloses wherein the chute (14) is positioned vertically above the lower unit (fig.4 shows where the chute (12) vertically sits (hole includes element (24) on the lower unit (12)).
Regarding claim 19,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 12.
Johnson discloses wherein opposing longitudinal walls (16a) forming the inlet portion (16) have a vertical orientation (fig.3) and opposing lateral walls (16b) forming the inlet portion (16) have a horizontal orientation (fig.3).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Evans et al. US. Patent (8,328,123) hereinafter Evans (123).
Regarding claim 9,
The prior art Johnson discloses all limitations in claim 1.
Johnson discloses wherein the lower unit (12) includes a motor configured to drive a plurality of low speed shredders (42,44), an agitator (26) and a discharge unit (Col.4 line 
Johnson and Evans (123), disclose both art with similar function (i.e. processing loosefill insulating material).
Evans (123), in a similar art, teaches an apparatus (10) to process insulating material having the lower unit (12) includes an electric motor (34) and wherein the electric motor (34) is further configured to operate on a single 15 ampere, 110 volt ac electrical power supply (Col.6 lines 60-67 and col.7 lines 1-2). Evans (123) teaches the electric motor to be able to rotate the apparatus’s component to facilitate the operation of the apparatus. (Col.6 lines 60-63).
	It would have been obvious to the skilled artisan before the effective filing date to replace the motor of Johnson’s apparatus with an electric motor as taught by Evans (123), as it would be beneficiary to Johnson to be able to control the motor in case of clogging. (Johnson, Col.5 lines 42-46).
Claims 13-14 are rejected, (as best understood), under 35 U.S.C. 103 as being unpatentable over Johnson in view of Bowman as applied to claim 12 above, and further in view of Evans (7,935,348).
Regarding claim 13,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 12.
Johnson discloses wherein the weight of the chute (14) comprises a handle segment (21), bale guide (19), cutting mechanism (20), Johnson is silent about the volumetric size of the chute to comprise a distribution hose storage structure.

Evans (348), in a similar art, teaches an apparatus (810) to process insulating material having a volumetric size (inside area of the chute (814 of fig.15)) of the chute (814) to comprise a distribution hose storage structure (845, of fig.15). Evans (348) teaches the distribution hose storage structure to provide support to wrap the hose and ease the transport. (Col.8 lines 43-48).
	It would have been obvious to the skilled artisan before the effective filing date to add to the chute of Johnson’s apparatus, a distribution hose storage structure as taught by Evans (348), as it would be beneficiary to Johnson to be able to provide support to wrap the hose and ease the transport. (Col.8 lines 43-48).
Regarding claim 14,
The prior art Johnson as modified by Bowman and Evans (348), discloses all limitations in claim 13.
Johnson in view of Bowman, discloses the weight of the machine to be about 90.0 pounds, neither Johnson nor Bowman disclose wherein the weight of the chute is in a range of from about 15.0 pounds to about 25.0 pounds.
Accordingly, because Applicant has failed to set forth any positive criticality for the chute to have the weight in a range of from about 15.0 pounds to about 25.0 pounds; it has been well known in the mechanical arts to units of the insulating blower apparatus with different weight and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability. Therefore constructing Johnson’s chute with the weight to fall in a range from about 15.0 pounds 
Claim 20 is rejected, (as best understood), under 35 U.S.C. 103 as being unpatentable over Johnson in view of Bowman as applied to claim 12 above, and further in view of Evans (8,328,123).
Regarding claim 20,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 12.
Johnson discloses wherein the lower unit (12) includes a motor configured to drive a plurality of low speed shredders (42,44), an agitator (26) and a discharge unit (Col.4 line 6, the blower), Johnson is silent about the motor to be electric motor and wherein the electric motor is further configured to operate on a single 15 ampere, 110 volt ac electrical power supply.
Johnson and Evans (123), disclose both art with similar function (i.e. processing loosefill insulating material).
Evans (123), in a similar art, teaches an apparatus (10) to process insulating material having the lower unit (12) includes an electric motor (34) and wherein the electric motor (34) is further configured to operate on a single 15 ampere, 110 volt ac electrical power supply (Col.6 lines 60-67 and col.7 lines 1-2). Evans (123) teaches the electric motor to be able to rotate the apparatus’s component to facilitate the operation of the apparatus. (Col.6 lines 60-63).
	It would have been obvious to the skilled artisan before the effective filing date to replace the motor of Johnson’s apparatus with an electric motor as taught by Evans 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 17, 2021

/S.O.B./Examiner, Art Unit 3725  

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725